Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of eight counts of rape in the first degree, eight counts of sodomy in the first degree, four counts of incest, six counts of sexual abuse in the first degree and four counts of endangering the welfare of a child. The record does not support the contentions of defendant that the court improperly curtailed his opportunity to develop his defense (see, People v Huertas, 149 AD2d 435, affd 75 NY2d 487) or that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Defendant’s contention that the proposed testimony of a witness concerning a codefendant’s alibi defense was improperly excluded is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We have examined defendant’s remaining contentions, including those raised in defendant’s pro se supplemental brief, and conclude that they are without merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Rape, 1st Degree.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.